Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 26-28, 30 and 31 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Horie et al. (US. Pub. No. 2016/0182437 A1; hereinafter “Horie”).

Regarding claim 26, Horie teaches a method applied into a first wearable electronic device which is capable of communicating with at least one second wearable electronic device or a stationary locator station via Bluetooth communication (See Horie, fig. 1, 100a,100b,200a, para. [0022]), comprising:
providing the first wearable electronic device paired with a first mobile phone device (See Horie¸fig. 1, 100a, 200a);
using at least one of a distance detection and a direction finding operation in the first wearable electronic device to determine whether a first person using the first wearable electronic device contacts at least one second person using the at least one second wearable electronic device (see Horie, fig. 1, 100a, 100b, para. [0053,73]); and
controlling the first wearable electronic device to record unique information corresponding to the at least one second wearable electronic device as contact information when it is determined that the first person contacts the at least one second person (see Horie, fig. 3, 112, para. [0050]);
wherein the contact information is used to generate a contact/travel history of the first person using/carrying the first wearable electronic device (see Horie, fig. 6, para. [0070]).

Regarding claim 27, Horie teaches the method of claim 26, wherein the unique information corresponding to the at least one second wearable electronic device comprises at least one of: unique information of the at least one second wearable electronic device, unique information of at least one second mobile phone device paired with the at least one second wearable electronic device, and unique/personal information of the at least one second person corresponding to the at least one second wearable electronic device (see Horie, para. [0066-67,82-83]).

Regarding claim 28, Horie teaches the method of claim 26, further comprising:
using the distance detection to determine whether a distance between the first wearable electronic device and the at least one second wearable electronic device is smaller than a distance threshold so as to determine whether the first person using the first wearable electronic device contacts at least one second person using the at least one second wearable electronic device (see Horie, para. [0073]).

Regarding claim 30, Horie teaches the method of claim 26, further comprising:
using at least one of the distance detection and the direction finding operation in the first wearable electronic device to determine whether the first person using the first wearable electronic device contacts or travels to an area/location of the stationary locator station (see Horie, para. [0069], place of encounter); and
controlling the first wearable electronic device to record place/location information corresponding to the stationary locator station as the contact information when it is determined that the first person contacts or travels to t5he area/location of the stationary locator station (see Horie, fig. 6, place of encounter).

Regarding claim 31, Horie teaches a first wearable electronic device which is capable of communicating with at least one second wearable electronic device via Bluetooth communication, the first wearable electronic device to be paired with a first mobile phone device and (See Horie, fig. 1, 100a,100b,200a, para. [0022]) comprising:
a processing circuit, configured for using at least one of a distance detection and a direction finding operation in the first wearable electronic device to determine a first person using the first wearable electronic device contacts at least one second person using the at least one second wearable electronic device  (see Horie, fig. 1, 100a, 100b, para. [0053,73]); and
a memory, coupled to the processing circuit, configured for recording or storing unique information corresponding to the at least one second wearable electronic device as contact information when it is determined that the first person contacts the at least one second person; wherein the contact information is used to generate a contact/travel history of the first person using/carrying the first wearable electronic device (see Horie, fig. 3, 112, para. [0050], fig. 6, para. [0070]).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1, 2, 5, 8, 14, 15, 18, 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (US. Pub. NO. 2016/0094700 A1; hereinafter “Lee”) in view of Jorgovanovic et al. (US. 11,153,678 B1; hereinafter “Jorgovanovic”)

Regarding claim 1, Lee teaches a voice communication method between a first wearable electronic device and at least one second wearable electronic device via Bluetooth communication (see Lee, fig. 7, wrist watches 101, 102), comprising:
determining whether a distance between the first wearable electronic device and the at least one second wearable electronic device is larger than a distance threshold (see Lee, para. [0138,193]); 
controlling the first wearable electronic device to enter a walkie-talkie mode to start a walkie-talkie conversation with the at least one second wearable electronic device when the distance is larger than the distance threshold (See Lee, para. [0116,9], activated state); and
during the walkie-talkie mode using the first wearable electronic device to send voice data from the first wearable electronic device to the at least one second wearable electronic device to make the at least one second wearable electronic device to receive and play the voice data in the walkie-talkie mode for at least one different user (see Lee, fig. 13, 1307, 1309, para. [0245-246]).
Lee is silent to teaching that comprising providing the first wearable electronic device paired with a mobile phone device and the at least one second wearable electronic device paired with the mobile phone device. 
In the same field of endeavor, Jorgovanovic teaches a method comprising providing the first wearable electronic device paired with a mobile phone device (see Jorgovanovic , fig. 3, S302) and the at least one second wearable electronic device paired with the mobile phone device (see Jorgovanovic, fig. 2, earbuds 106-1,2, mobile 108, col. 11, lines 15-30). 
Therefore, it would have been obvious to one of ordinary skill in the art to combine the teaching of Lee with the teaching of Jorgovanovic in order to improve PTT functionality and provide wearable PTT devices (see Jorgovanovic, col. 1, lines 5-15). 

Regarding claim 2, the combination of Lee and Jorgovanovic teaches the voice communication method of claim 1, wherein the voice data is directly transmitted from the first wearable electronic device to the at least one wearable electronic device through Bluetooth communication between the first wearable electronic device and the at least one second wearable electronic device (see Lee, fig. 13, 1303).

Regarding claim 5, the combination of Lee and Jorgovanovic teaches the voice communication method of claim 1, wherein the distance between the first wearable electronic device and the at least one second wearable electronic device is calculated according to a Bluetooth direction finding operation or an radio-frequency (RF) power level of a communication between the first wearable electronic device and the at least one second wearable electronic device (see Lee, para. [0139]).

Regarding claim 14, Lee teaches a first wearable electronic device and at least one second wearable electronic device, and the first wearable electronic device is capable of communicating with the at least one second wearable electronic device (see Lee, fig. 7, watches 101, 102) and comprises:
a communication circuit, for sensing a Bluetooth radio-frequency signal sent from the at least one second wearable electronic device (see Lee, fig. 1, 160, para. [0064]); and 
a processing circuit (see Lee, fig. 1, processor 120), coupled to the communication circuit, for:
determining whether a distance between the first wearable electronic device and the at least one second wearable electronic device is larger than a distance threshold by detecting the Bluetooth radio-frequency signal (see Lee, para. [0138,193]);
controlling the first wearable electronic device to enter a walkie-talkie mode to start a walkie-talkie conversation with the at least one second wearable electronic device when the distance is larger than the distance threshold (See Lee, para. [0116,9], activated state); and
during the walkie-talkie mode using the communication circuit to send voice data from the first wearable electronic device to the at least one second wearable electronic device to make the at least one second wearable electronic device receive and play the voice data for at least one different user (see Lee, fig. 13, 1307, 1309, para. [0245-246]).
Lee is silent to teaching that wherein the first wearable electronic device which is paired with a mobile phone device that is paired with at least one second wearable electronic device. 
In the same field of endeavor, Jorgovanovic teaches a device wherein the first wearable electronic device which is paired with a mobile phone device that is paired with at least one second wearable electronic device (see Jorgovanovic , fig. 3, S302, fig. 2, earbuds 106-1,2, mobile 108, col. 11, lines 15-30). 
Therefore, it would have been obvious to one of ordinary skill in the art to combine the teaching of Lee with the teaching of Jorgovanovic in order to improve PTT functionality and provide wearable PTT devices (see Jorgovanovic, col. 1, lines 5-15). 

Regarding claims 15 and 18, the dependent claims are interpreted and rejected for the same reasons as set forth above in claims 2 and 5, respectively. 

Regarding claim 8, Lee teaches a voice communication method between a first wearable electronic device and at least one second wearable electronic device via Bluetooth communication standard (see Lee, fig. 7, watches 101, 102), comprising:
determining whether a distance between the first wearable electronic device and the at least one second wearable electronic device is larger than a distance threshold (see Lee, para. [0138,193]); 
controlling the first wearable electronic device to enter a walkie-talkie mode to start a walkie-talkie conversation with the at least one second wearable electronic device when the distance is larger than the distance threshold (See Lee, para. [0116,9], activated state); and
during the walkie-talkie mode using the first wearable electronic device to send voice data from the first wearable electronic device to the at least one second wearable electronic device to make the at least one second wearable electronic device to receive and play the voice data in the walkie-talkie mode for at least one different user (see Lee, fig. 13, 1307, 1309, para. [0245-246]).
Lee is silent to teaching that comprising providing the first wearable electronic device paired with a first mobile phone device and the at least one second wearable electronic device paired with at least one second mobile phone device. 
In the same field of endeavor, Jorgovanovic teaches a method comprising providing the first wearable electronic device paired with a first mobile phone device (see Jorgovanovic, fig. 7A, 714,718, 710,702) and the at least one second wearable electronic device paired with at least one second mobile phone device (see Jorgovanovic, fig. 7A, 712,704,716). 
Therefore, it would have been obvious to one of ordinary skill in the art to combine the teaching of Lee with the teaching of Jorgovanovic in order to improve PTT functionality and provide wearable PTT devices (see Jorgovanovic, col. 1, lines 5-15). 

Regarding claim 21, Lee teaches a first wearable electronic device and at least one second wearable electronic device (see Lee, fig. 7, watches 101, 102), and the first wearable electronic device comprises:
a communication circuit, for sensing a Bluetooth radio-frequency signal sent from the at least one second wearable electronic device (see Lee, fig. 1, 160, para. [0064]); and 
a processing circuit (see Lee, fig. 1, processor 120), coupled to the communication circuit, for:
determining whether a distance between the first wearable electronic device and the at least one second wearable electronic device is larger than a distance threshold (see Lee, para. [0138,193]); 
controlling the first wearable electronic device to enter a walkie-talkie mode to start a walkie-talkie conversation with the at least one second wearable electronic device when the distance is larger than the distance threshold (See Lee, para. [0116,9], activated state); and
during the walkie-talkie mode using the first wearable electronic device to send voice data from the first wearable electronic device to the at least one second wearable electronic device to make the at least one second wearable electronic device to receive and play the voice data in the walkie-talkie mode for at least one different user (see Lee, fig. 13, 1307, 1309, para. [0245-246]).
Lee is silent to teaching that comprising providing the first wearable electronic device paired with a first mobile phone device and the at least one second wearable electronic device paired with at least one second mobile phone device. 
In the same field of endeavor, Jorgovanovic teaches a device wherein a first wearable electronic device which is paired with a mobile phone device (see Jorgovanovic, fig. 7A, 710, 702) which is communicate with at least one second mobile phone device via Bluetooth communication or internet communication (see Jorgovanovic, fig. 2, network 118), the at least one second mobile phone device being paired with at least one second wearable electronic device (see Jorgovanovic, fig. 7A, 712,704)
Therefore, it would have been obvious to one of ordinary skill in the art to combine the teaching of Lee with the teaching of Jorgovanovic in order to improve PTT functionality and provide wearable PTT devices (see Jorgovanovic, col. 1, lines 5-15). 

Claim(s) 3, 4, 6, 7, 9-13, 16, 17, 19, 20, 22, and 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee and Jorgovanovic as applied to claims 1, 2, 8, 14, 15, 21 above, and further in view of Kossi et al. (US. Pub. No. 2008/0171567 A1; hereinafter “Kossi”).

Regarding claim 3, the combination of Lee and Jorgovanovic teaches the voice communication method of claim 2, wherein the voice data is instead transmitted from the first wearable electronic device to the mobile network (see Lee, fig. 1, network 162, para. [0064-65]) and transferred from the mobile network to the at least one second wearable electronic device if direct transmission of voice data between the first wearable electronic device and the at least one second wearable electronic device fails (see Lee, fig. 13, BT connection fails, para. [0250]). 
The combination of Lee and Jorgovanovic is silent to teaching that wherein the mobile network is the mobile phone device as a rely. 
In the same field of endeavor, Kossi teaches a method wherein the mobile network is the mobile phone device as a rely (See Kossi, fig. 1, mobile 104, para. [0029-31]). 
Therefore, it would have been obvious to one of ordinary skill in the art to combine the teaching of Lee and Jorgovanovic with the teaching of Kossi in order to improve PTT network and coverage (see Kossi, para. [0002-3]).
 
Regarding claim 4, the combination of Lee and Jorgovanovic teaches the voice communication method of claim 1. 
The combination of Lee and Jorgovanovic is silent to teaching that wherein the voice data is transmitted from the first wearable electronic device to the mobile phone device and then transferred from the mobile phone device to the at least one second wearable electronic device.
In the same field of endeavor, Kossi teaches a method wherein the voice data is transmitted from the first wearable electronic device to the mobile phone device and then transferred from the mobile phone device to the at least one second wearable electronic device (See Kossi, fig. 1, mobile 104, para. [0029-31]). 
Therefore, it would have been obvious to one of ordinary skill in the art to combine the teaching of Lee and Jorgovanovic with the teaching of Kossi in order to improve PTT network and coverage (see Kossi, para. [0002-3]).

Regarding claim 6, the combination of Lee and Jorgovanovic teaches the voice communication method of claim 1. 
The combination of Lee and Jorgovanovic is silent to teaching that wherein the first wearable electronic device and the at least one second wearable electronic device is classified into a same voice communication group by classifying a media access control (MAC) addresses of the first wearable electronic device and at least one MAC addresses of the at least one second wearable electronic device into a specific walkie-talkie group. 
In the same field of endeavor, Kossi teaches a method wherein the first wearable electronic device and the at least one second wearable electronic device is classified into a same voice communication group by classifying a media access control (MAC) addresses of the first wearable electronic device and at least one MAC addresses of the at least one second wearable electronic device into a specific walkie-talkie group (see Kossi, fig. 2, access list 229, para. [0042,74]).
Therefore, it would have been obvious to one of ordinary skill in the art to combine the teaching of Lee and Jorgovanovic with the teaching of Kossi in order to improve PTT network and coverage (see Kossi, para. [0002-3]).

Regarding claim 7, the combination of Lee, Jorgovanovic and Kossi teaches the voice communication method of claim 6, wherein a third wearable electronic device is paired with the mobile phone device, and the voice data of the first wearable electronic device is not transmitted to the third wearable electronic device when an MAC address of the third wearable electronic device is not classified into the specific walkie-talkie group (see Kossi, fig. 2, access list 229, para. [0042,74]).

Regarding claim 9, the combination of Lee and Jorgovanovic teaches the voice communication method of claim 8. 
The combination  of Lee and Jorgovanovic is silent to teaching that wherein the voice data is transmitted from the first wearable electronic device to the first mobile phone device based on a first Bluetooth communication, then transferred from the first mobile phone device to the at least one second mobile phone device based on internet communication, and then transferred from the at least one second mobile phone device to the at least one second wearable electronic device based on at least one second Bluetooth communication.
In the same field of endeavor, Kossi teaches a method wherein the voice data is transmitted from the first wearable electronic device to the first mobile phone device based on a first Bluetooth communication (see Kossi, fig. 1, local PTT 102), then transferred from the first mobile phone device to the at least one second mobile phone device based on internet communication (see Kossi, fig. 1, intermediary network 106), and then transferred from the at least one second mobile phone device to the at least one second wearable electronic device based on at least one second Bluetooth communication (see Kossi, fig. 1, remote PTT 112).
Therefore, it would have been obvious to one of ordinary skill in the art to combine the teaching of Lee and Jorgovanovic with the teaching of Kossi in order to improve PTT network and coverage (see Kossi, para. [0002-3]).

Regarding claims 10-13, the dependent claims are interpreted and rejected for the same reasons as set forth above in claims 2, 3, 6 and 7, respectively. 

Regarding claims 16, 17, 19, 20, the dependent claims are interpreted and rejected for the same reasons as set forth above in claims 3, 4, 6 and 7, respectively. 

Regarding claims 22, 24 and 25, the dependent claims are interpreted and rejected for the same reasons a set forth above in claims 9, 6 and 7, respectively. 

Claim(s) 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee and Jorgovanovic as applied to claim 21 above, and further in view of Desai et al. (US. Pub. No. 2019/0230738 A1; hereinafter “Desai”).

Regarding claim 23, the combination of Lee and Jorgovanovic teaches the first wearable electronic device of claim 21. 
The combination of Lee and Jorgovanovic is silent to teaching that wherein the voice data is transmitted from the first wearable electronic device to the    first    mobile    phone device based on    a    first    Bluetooth communication, then transferred from the first mobile phone device to the at least one second mobile phone device based on the Bluetooth communication, and then transferred from the at least one second mobile phone device to the at least one second wearable electronic device based on at least one second Bluetooth communication.
In the same field of endeavor, Desai teaches a device wherein wherein the voice data is transmitted from the first wearable electronic device to the    first    mobile    phone device based on    a    first    Bluetooth communication (see Desai, fig. 1, BT 166), then transferred from the first mobile phone device to the at least one second mobile phone device based on the Bluetooth communication (see Desai, fig. 1, 126), and then transferred from the at least one second mobile phone device to the at least one second wearable electronic device based on at least one second Bluetooth communication (see Desai, fig. 1, 186). 
Therefore, it would have been obvious to one of ordinary skill in the art to combine the teaching of Lee and Jorgovanovic with the teaching of Desai in order to extend communication range of audio devices (see Desai, para. [0002]). 

Claim(s) 29 is/are rejected under 35 U.S.C. 103 as being unpatentable over Horie as applied to claim 26 above, and further in view of Robil (US. Pub. No. 2017/0193306 A1).

Regarding claim 29, Horie teaches the method of claim 26. 
Horie is silent to teaching that further comprising:
using the direction finding operation to detect a head rotation angle of the first person and a head rotation angle of the at least one second person to determine whether first person is facing towards the at least one second person so as to determine whether the first person using the first wearable electronic device contacts at least one second person using the at least one second wearable electronic device. 
In the same field of endeavor, Robil teaches a method comprising using the direction finding operation to detect a head rotation angle of the first person and a head rotation angle of the at least one second person to determine whether first person is facing towards the at least one second person so as to determine whether the first person using the first wearable electronic device contacts at least one second person using the at least one second wearable electronic device (See Robil, fig. 6, 601, para. [0039-40]). 
Therefore, it would have been obvious to one of ordinary skill in the art to combine the teaching of Horie with the teaching of Robil in order to identify and record individuals proximity of the user (see Robil, para. [0003-4]). 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Catterson (2018/0289095), Park (2021/0044941), Sun (2020/0244790), Liao (2014/0221039) teach PTT systems. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to WEN WU HUANG whose telephone number is (571)272-7852. The examiner can normally be reached Mon-Fri 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wesley Kim can be reached on (571) 272-7867. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WEN W HUANG/Primary Examiner, Art Unit 2648